Case 2:14-md-02591-JWL-JPO Document 4497-3 Filed 11/20/20 Page 1 of 2




    EXHIBIT C
   Case 2:14-md-02591-JWL-JPO Document 4497-3 Filed 11/20/20 Page 2 of 2
   Case: 18-2225 Document: 003112966468 Page: 1     Date Filed: 06/26/2018



        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   June 18, 2018
                                                   BCO-086-E
                             No. 18-2225

                            In Re: NFL Players’ Concussion

                               (E.D. Pa. No. 2-12-md-02323)

Present: RESTREPO and BIBAS, Circuit Judges

       1.     Emergency Motion to Stay Enforcement of the District Court’s $85.6 Mil-
              lion Attorneys’ Fee Allocation Order (ECF 10019) Pending Appeal;

       2.     Letter from Appellees regarding Motion for Stay;

       3.     Letter from Appellants regarding Motion for Stay;

       4.     Response by Appellees to Motion to Stay.

       5.     Motion filed by Appellant Melvin Aldridge to compel or require the return
              of funds distributed in violation of the Fed. R. Civ. P. 62(a) Automatic
              Stay.

       6.     Reply by Appellant Melvin Aldridge to Motion for stay.

                                                        Respectfully,

                                                        Clerk/sb

_________________________________ORDER________________________________

    Appellants have not shown a likelihood of success on the merits of their case or that
irreparable harm will result without the stay. So their emergency motion to stay is denied.
For the same reasons, we deny the motion to compel.

                                                        By the Court,

                                                        s/ Stephanos Bibas
                                                        Circuit Judge
Dated: June 26, 2018
sb/cc: All Counsel of Record
